Citation Nr: 1040124	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  09-15 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for a kidney 
disorder with hypertension. 

2.  Entitlement to service connection for stomach condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force 
from May 1965 to July 1968. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Columbia, South 
Carolina (RO).  In that rating decision, the RO declined to 
reopen the previously denied claim regarding the kidney disorder 
and hypertension, because no new and material evidence had been 
received.  The RO also denied service connection for a stomach 
condition. 

As a matter of history, the RO first denied service connection 
for a kidney disorder with hypertension in March 2005.  In a May 
2006 decision, the RO determined that new and material evidence 
was not received to reopen that claim.    

In June 2010, the Veteran testified before the undersigned during 
a videoconference hearing.  During the hearing, the undersigned 
identified the issue on appeal and he noted what pertinent 
evidence was outstanding and what might assist in substantiating 
the claims.  Additionally, the Veteran through his testimony, 
with the assistance of his representative, demonstrated actual 
knowledge of the elements necessary to substantiate the claims.  
See Bryant vs. Shinseki, 23 Vet. App. 488 (2010).   A copy of the 
hearing transcript has been associated with the claims folder. 

In the June 2010 hearing, the Veteran and his representative have 
raised matters that have not been addressed by the agency of 
original jurisdiction (AOJ).  First, they assert that the Veteran 
currently suffers from residuals of parasitic infections and 
tropical diseases incurred during service in Guam and Puerto 
Rico.  Second, the appear to be asserting a claim of clear and 
unmistakable error (CUE) in the March 2005 decision that first 
determined the Veteran had a kidney problem that predated 
service.  As these matters have not been addressed by the AOJ, 
they are referred to the RO for action deemed appropriate.   

This decision addresses the narrow matter of whether new and 
material evidence has been received to reopen a previously denied 
claim for service connection for a kidney problem with 
hypertension and the matter of entitlement to service connection 
for a stomach disorder.   




FINDINGS OF FACT

1.  In a May 2006 rating action, the RO declined to reopen the 
Veteran's previously denied claim for service connection for a 
kidney disorder with hypertension.  The Veteran did not appeal 
that decision, and it became final. 

2.  None of the additional pertinent evidence received since the 
May 2006 rating decision relates to an unestablished fact (a 
finding that the pre-existing kidney disorder was aggravated by 
service) necessary to substantiate the claim, or raises a 
reasonable possibility of substantiating that claim.  

3.  There is no competent medical evidence of a currently 
diagnosed stomach disorder.


CONCLUSIONS OF LAW

1.  The RO's May 2006 rating decision that declined to reopen the 
claim for service connection for a kidney disorder with 
hypertension became final.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 20.1103 (2009).

2.  Since the RO's May 2006 rating decision, VA has not received 
new and material evidence to reopen the claim for service 
connection for a kidney disorder with hypertension.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  The criteria for entitlement to service connection for 
stomach condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information and 
evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  VA must provide such notice to the 
claimant prior to an initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (AOJ), even if 
the adjudication occurred prior to the enactment of the VCAA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  
These VCAA notice requirements apply to all elements of a claim 
for service connection, so VA must specifically provide notice 
that a disability rating and an effective date will be assigned 
if service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

In the context of a claim to reopen, in addition to the general 
notice for the underlying service connection claim, the VCAA 
requires that the Secretary look at the bases for the denial in 
the prior decision and to provide the Veteran with a notice 
letter that describes what evidence would be necessary to 
substantiate the unestablished element(s) required to award 
service connection.  Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  
The Appellant must also be notified of what constitutes both 
"new" and "material" evidence pertaining to the unestablished 
element(s) in order to reopen the previously denied claim.  Id. 

Here, VA sent letters to the Veteran in July 2008 and August 2008 
that addressed the notice elements concerning his service 
connection claims.  Both letter informed the Veteran of what 
evidence is required to substantiate the claims, and apprised the 
Veteran as to his and VA's respective duties for obtaining 
evidence.  Specifically, in the July 2008 letter, the RO advised 
the Veteran of the basis for the previous denial of the claim, 
and of what types of evidence constituted both "new" and 
"material" evidence that was necessary to reopen the denied 
claim.  In the August 2008 letter, the RO identified for the 
Veteran the types of evidence needed in order to substantiate his 
claim of service connection for stomach condition.  The RO noted 
what evidence and information the Veteran was required to 
provide, and what evidence and information that VA was required 
to provide.

For the reasons above, the Board finds that VA substantially 
complied with the specific notice requirements for claims to 
reopen based on new and material evidence.

In addition to its duty to notify, or inform, the Veteran with 
regard to his claim, VA also has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
records of pertinent medical treatment since service, and 
providing the Veteran a medical examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  The Veteran has not been 
provided with VA examinations in conjunction with either of his 
claims.  With respect to the Veteran's application to reopen his 
previously denied claim, since it is presently denied, VA's duty 
to assist has not attached and there is no basis upon which to 
direct a medical examination.  38 U.S.C.A § 5103A(d),(g); 
Paralyzed Veterans of America v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed.Cir. 2003) (Holding that VA need not provide a 
medical examination or medical opinion until a claim is 
reopened); Anderson v. Brown, 9 Vet. App. 542 (1996) (Holding 
that unless new and material evidence has been submitted, the 
duty to assist does not attach); see also Woehlaert v. Nicholson, 
21 Vet. App. 456 (2007) (Holding that adequacy of VA medical 
examination mooted upon Board's determination that claimant not 
entitled to reopening of claim, and conduct of VA medical 
examination, when claimant had not presented new and material 
evidence.)

The Board has also determined that an examination in connection 
with his claim for stomach condition is also not necessary to 
make a decision on that claim.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  
Here, there is no competent medical evidence showing that the 
Veteran has any current stomach condition.  A review of the 
recent VA treatment records shows no diagnosis for any stomach 
problems.  Moreover, during the June 2010 hearing, the Veteran's 
representative stated that the Veteran reported that he did not 
have a current diagnosed stomach condition, but rather his 
complaints of stomach problems were associated with his kidney 
disorder.  Given that the medical evidence does not contain 
evidence of a currently diagnosed stomach disorder and that the 
Veteran has recently denied current stomach problems, an 
examination at this time is not necessary.  See id.

The Veteran has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and its duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. 
§§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  Application to Reopen the Claim Based on New and Material 
Evidence

      History

The Veteran seeks to reopen a previously denied claim for service 
connection for a kidney disorder with hypertension.  

As a matter of history, the RO first denied service connection 
for a kidney disorder with hypertension in March 2005.  By this 
decision, the RO found that the Veteran's kidney condition 
(manifested by albuminuria) existed prior to service and was not 
permanently aggravated by service, and that hypertension first 
shown years after service was not related to service.  The 
Veteran did not appeal, and the March 2005 decision became final.  
38 C.F.R. § 20.1103.  The Veteran sought to reopen the previously 
denied claim in April 2006.  In a May 2006 decision, the RO 
declined to reopen the claim for service connection for a kidney 
disability with hypertension finding that new and material 
evidence was not received to reopen that claim.  The Veteran did 
not appeal and this decision is the last final decision of 
record.  Id. 

In May 2008, the Veteran initiated the current claim on appeal.  
In a September 2008 rating decision, the RO declined to reopen 
the claim because new and material evidence had not been 
received.  The Veteran appealed, bringing the matter to the 
Board.

      Analysis

VA may reopen and review a claim that has been previously denied 
if new and material evidence is submitted by or on behalf of the 
Appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Before reaching 
the underlying claim of entitlement to service connection, the 
Board must first determine whether new and material evidence has 
been received to establish its jurisdiction to review the merits 
of the previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996). 

Under current VA law, "new" evidence is defined as evidence 
that has not been previously submitted to the agency decision 
makers; and "material" evidence is defined as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  38 C.F.R. § 3.156.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claims sought to be 
reopened, and it must raise a reasonable possibility of 
substantiating the claim.  Id.  

Prior to adjudicating the merits of a previously denied claim, VA 
is required to first review the evidence submitted since the last 
final disallowance of a claim on any basis for its newness and 
materiality.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The 
evidence received subsequent to the last final decision in this 
case is presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. Brown, 7 
Vet. App. 216, 220 (1995).   

Evidence of record at the time of the last final decision in May 
2006 consisted of the following:  the Veteran's service treatment 
records; post-service VA treatment records dating back to 1970; a 
copy of his Social Security Administration (SSA) records; and 
various statements submitted by the Veteran in support of his 
claim.  

The Veteran's service treatment records contain the report from 
his induction examination.  In that report, it shows that the 
Veteran underwent a second urinalysis, because the first 
laboratory evidence showed findings of albumin (1+).  It was not 
until the second urinalysis revealed negative findings for 
albumin that the Veteran was found fit for service.  

A review of all the Veteran's service treatment records shows 
that the Veteran had abnormal urinalysis results at least six 
times in service.  Shortly after the Veteran's entrance into 
service, a May 1965 treatment record showed albumin (2+) in the 
urinalysis.  It was noted that the Veteran reported a history of 
childhood kidney problems at the age of 15.  No diagnosis was 
provided at that time. 

An October 1965 internal medicine consult again shows that the 
urinalysis revealed albumin (2+).  It was noted that the Veteran 
reported a history of possible kidney disease in childhood.  The 
Vet did not report a specific description of the symptoms, but he 
reported that he did have some pains in his back, he had enuresis 
nocturnally until the age of eight, and subsequent to that time, 
he has had to get up several times during the night to urinate.  
The Veteran denied having hematuria or dark brown urine, but he 
reported occasional white flecks in his urine and occasional 
burning sensation when urinating.  The Veteran was diagnosed with 
albuminuria, pyuria and microscopic hematuria of unknown 
etiology.  It was recommended that the Veteran continue to 
undergo urinalysis to determine whether the albumin was related 
to his kidneys.  

A subsequent October 1965 treatment records noted urinalysis 
revealed trichomonia, which was thought to possibly explain the 
abnormal findings.  The Veteran was treated for trichomonia, and 
it was felt that the treatment would stay the albuminuria.  The 
Veteran returned for treatment the next day and it was noted that 
if albuminuria was still present in two weeks, the Veteran would 
undergo a renal workup. 

A November 1965 treatment record continued to show findings of 
albumurnia (2800 milligrams).  A repeat urinalysis was ordered, 
and it was noted that if it continued to reveal elevated albumin 
levels then they would proceed with a renal workup.   The record 
does not reflect that the Veteran received any immediate follow 
up treatment.

The next treatment record is dated May 1967.  It was noted that 
the urinalysis showed trichomonia and albumin (1+).  It was noted 
that the Veteran probably had mixed infections, including 
urethritis. 

The report of a March 1968 examination prior to separation showed 
that the urinalysis revealed albumin (2++). 

An April 1968 internal medicine treatment record noted that the 
Veteran was referred for an evaluation for protienurnia, because 
it had been observed on the laboratory report associated with his 
separation examination.  It was noted that the Veteran was 
previously evaluated in 1965 for this problem and he had at least 
one e. coli urinary infection.  The Veteran also had several 
episodes of possible prostatitis.  Examination revealed no 
abnormalities except for prostatic tenderness and abnormal level 
of protein in urine.  It was thought that the proteinurnia was 
probably due to chronic prostatitis, but a urological consult was 
recommended to confirm this impression and if the urologist 
disagreed with the impression, a percutaneous kidney biopsy was 
suggested.  

An April 1968 urology consult report shows the Veteran was 
evaluated for persistent albuminuria, which was currently 
asymptomatic.  It was concluded that the Veteran had albuminuria 
of an undetermined etiology, possible sequela to an episode of 
glomerulonephritis.  

A May 1968 Medical Board Examination report showed the Veteran's 
history of positive albumin findings on urinalysis, the previous 
evaluations in 1965, and the findings from the April 1968 urology 
consultation.  It was determined that the Veteran was not 
qualified for general military service, and therefore not 
qualified for separation, but he required a Medical Board 
disposition.  

The subsequent May 1968 Medical Board report shows that the 
Veteran was diagnosed with albuminuria of an undetermined 
etiology.  It was noted that the approximate date of origin was 
unknown, but it was not incurred during service and it had 
existed prior to service.  It was marked "no" next to the 
question whether the disorder was permanently aggravated by 
service.  

The Veteran's post-service VA treatment records show he continued 
to have albumin in his urine.  See January 1970 VA hospital 
summary.  He was subsequently diagnosis with chronic kidney 
disorder which progressed to chronic renal failure.  None of 
those treatment records indicates an etiology for the Veteran's 
kidney disorder, or provides a medical nexus opinion that his 
kidney disorder was caused or aggravated by his service.  

The SSA records show that the Veteran has been diagnosed with 
chronic renal failure, and he has been treated by VA for his 
disorder.  Columbia VAMC treatment records indicated a diagnosis 
of chronic renal failure, now with hypertension.  

In March 2005, the RO denied service connection, finding that the 
condition existed prior to service and was not aggravated by 
service.  As noted above, the Veteran did not appeal.  In May 
2006, the RO declined to reopen the claim because new and 
material evidence had not been received that showed the Veteran's 
pre-existing kidney disorder was aggravated during service.  As 
discussed above, that decision was final.

In order for the Board to now reopen the Veteran's claim for 
service connection for kidney disorder with hypertension, the 
Board must find that there is some new and material evidence 
received since the last final decision in May 2006.

To be "new", this evidence must not be redundant of that which 
was already on file in 2006.  To be "material", this new 
evidence must relate to an unestablished fact necessary to 
substantiate the claim.  Here, evidence related to that 
unestablished fact would be evidence which shows the Veteran's 
pre-existing kidney disorder was aggravated during service.  A 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, beyond its natural progression.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2009).  
Essentially, to be new and material, the additional evidence must 
at least indicate that the Veteran's kidney disorder with 
hypertension was due to or aggravated by service.  It must tend 
to show that the pre-existing kidney problem was aggravated by 
service, or that the current kidney problem with hypertension had 
its onset in service.  Finally, this new and material evidence 
must raise a reasonable possibility of substantiating the claim.  
As explained below, the Board finds that no such evidence has 
been received. 

The evidence added to the claim file since the May 2006 rating 
decision, consists of additional VA treatment records that show 
the Veteran continues to seek treatment for his kidney disorder 
with hypertension, and the Veteran's additional statements and 
testimony in support of his claim. 

The additional VA treatment records do not provide any material 
evidence that would be sufficient to reopen the claim.  
Essentially, these treatment records only continue to show that 
the Veteran receives treatment for his kidney disorder with 
hypertension.  Although this evidence shows that the Veteran's 
disorder has become progressively worse over the years (he 
currently has chronic renal failure, stage IV), the fact has 
already been established by the previous VA treatment records 
which showed an increase in complaints and treatment.  None of 
the additional VA treatment records indicates that the Veteran 
disorder was incurred in service or that it was aggravated by his 
service.  As such, these records received since 2006 do not 
constitute material evidence to reopen the claim. 
Additionally, the Veteran's statements and testimony added to the 
record since 2006, are largely duplicative of previous arguments 
and are insufficient to establish a reasonable possibility of 
substantiating the claim.  The Veteran is competent to describe 
his symptoms and state when they began, but as a lay person, he 
is not competent to render a medical diagnosis or an opinion 
concerning medical causation that goes beyond being obvious 
merely through lay observations.  Rather, the identification of 
kidney disorders and their etiology require laboratory findings, 
something that cannot be determined through lay observations.  
Therefore, the Veteran's statements regarding the etiology of his 
kidney disorder are neither new, nor material.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  

Further, the Veteran's additional assertions that he did not have 
an existing kidney disorder prior to his enlistment, contradicts 
at least two service treatment records that contain the Veteran's 
reports of having had a childhood kidney disorder.  These 
treatment records also contain the Veteran's contemporaneous 
reports that his medical history included a kidney disorder as a 
child.  The Veteran's additional testimony in 2010 conflicts with 
the medical history report that he gave during service regarding 
the onset of any kidney problems prior to service.  Moreover, the 
report of the initial urinalysis showed findings of albumin at 
enlistment.  The Board finds that the Veteran's additional 
testimony is inherently untrue, and further, that it cannot be 
used to reopen his claim.  See Duran, 7 Vet. App. at 220.

As noted in the introduction, new assertions during the 2010 
hearing that raise a claim regarding CUE in the March 2005 
decision and a claim for service connection for residuals of 
parasitic and tropical diseases are referred to the RO.

As for the matter addressed here, there is no new and material 
evidence added to the record since the 2006 decision that shows 
the Veteran's pre-existing disorder kidney disorder was 
aggravated beyond its natural progression. 

After a careful review of the claim file, the Board finds that 
since the last final decision in May 2006, no new and material 
evidence has been received to reopen the Veteran's claim.  The 
newly received evidence in this case does not pertain to the 
unestablished fact (evidence of aggravation during service) 
necessary to establish this claim.  The only new medical evidence 
pertaining to the Veteran's kidney disorder are the additional VA 
treatment records, which do not indicate an etiology for the 
kidney disorder or provide a medical statement on aggravation of 
the disorder in service.  This evidence only contains evidence 
repeating an established fact - the Veteran has sought treatment 
for kidney disorder since discharge, and it has become 
progressively worst.  Moreover, the Veteran's additional 
assertions are insufficient to reopen the previously denied 
claim.   

Based on the foregoing, the Board finds that new and material 
evidence has not been received and the matter may not be 
reopened.  See 38 C.F.R. § 3.156. 

3.  Service Connection for Stomach Condition 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If a condition noted during service is 
not shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  The chronicity provision of 
38 U.S.C.A. § 3.303(b) is applicable where the evidence, 
regardless of its date, shows that the Veteran had a chronic 
condition in service or during an applicable presumption period 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the Court's 
case law, lay observation is competent.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  

In addition, certain chronic diseases may be presumed to have 
been incurred during service if they become manifested to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 
1 (1999); 38 C.F.R. § 3.303(a) (2009).  If there is at least an 
approximate balance of positive and negative evidence regarding 
any issue material to the claim, the claimant shall be given the 
benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 
5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); 38 C.F.R. §§ 3.102 (2009).  

On the other hand, if the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran submitted a claim for service 
connection for stomach condition.  He had asserted that he has 
experienced stomach problems since service.  See July 2008 
statement in lieu of a formal application for benefits.  At the 
June 2010 Board heairng, the Veteran's representative stated that 
the Veteran reported he did not have a current diagnosed stomach 
condition, but rather his complaints of stomach problems were 
associated with his kidney disorder.  

A review of the Veteran's service treatment records shows two 
incidents where the Veteran complained of stomach problems.  A 
December 1965 treatment record noted that the Veteran reported 
symptoms of lower abdominal pain and burning with urination.  An 
impression of prostatitis was provided and medication was 
prescribed for treatment.  The libratory findings reported the 
following day revealed e. coli in the urinalysis. 

Two November 1967 treatment records show the Veteran complained 
of pain in the lower ingenural area.  An inguinal hernia was 
ruled out and an impression of possible myositis and bilateral 
ingenural adenopathy was provided.  Subsequent treatment record 
related the complaints of lower abdominal pain to an impression 
of trichomonai, which then was treated. 

The report of the March 1968 examination prior to separation 
shows no abnormal findings pertaining to the stomach.  The 
examiner noted the history of trichomonia shown in 1967 and its 
subsequent treatment.  No current diagnosed disorder, other than 
albuminuria and defective vision, was noted.   On the associated 
report of medical history, the Veteran indicated that he had 
experienced stomach, liver and intestinal trouble in service.  No 
chronic stomach-related disorder was reported on the medical 
history report.  

The post-service VA treatment records do not show that the 
Veteran has been diagnosed with any stomach disorder.  The 
records show several complaints of gastrointestinal-related 
problems, such as constipation, vomiting, nausea and others, but 
these were noted in relation to other disorders and there was no 
separate diagnosis for a stomach disorder provided.   
Additionally, none of the VA treatment records referred to any 
current residuals of trichomonia or e. coli urinary infections. 

Here, based on a review of the record, the Board finds that the 
competent medical evidence does not show that the Veteran has 
current diagnosed disability.  Although there were some 
complaints of stomach trouble in service, there is no diagnosis 
for a stomach disorder shown in the post-service treatment 
records.  Moreover, the Veteran denies any current stomach 
problems, and he reports that he has never been diagnosed with a 
stomach disorder.  Rather, he now asserts that his symptoms are 
manifestation of his kidney disorder.  

VA law requires that the for service connection to be awarded 
there must be a showing of disability at the time of the claim, 
as opposed to sometime in the distant past.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998). One of the requirements for 
service connection is competent evidence that a claimed 
disability currently exists.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Here, there is no current diagnosis of a 
stomach disorder; service connection is not warranted.  See 
Hickson, 12 Vet. App. at 253.  The claim must be denied.




ORDER

New and material evidence has not been received to reopen the 
claim for service connection for kidney disorder with 
hypertension; the matter is not reopened, and service connection 
remains denied.

Entitlement to service connection for a stomach disorder is 
denied. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


